Citation Nr: 0422785
Decision Date: 08/19/04	Archive Date: 10/04/04

DOCKET NO. 98-04 695                        DATE AUG 19 2004


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York

THE ISSUE

Entitlement to an initial evaluation .in excess of 20 percent for cold urticaria.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to December 1968.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 1998 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO). The RO granted service connection for cold urticaria and assigned a noncompensable evaluation, effective September 11, 1996.

In August 2000, the Hearing Officer granted a 20 percent evaluation, effective September 11, 1996. The veteran has indicated that he wants an evaluation in excess of 20 percent, and thus the appeal continues.

In April 2004, the veteran testified at a personal hearing before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the claims file.

FINDING OF FACT

The veteran's cold urticaria is manifested by very severe symptomatology, including black-outs and syncope, which occurred two times a week and occasionally incapacitates him.

CONCLUSION OF LAW

The criteria for an initial evaluation of 40 percent for cold urticaria have been met. 38 U.S.C.A. §§ 1155,5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7 (2003), 4.104, Diagnostic Code 7118 (1998).

- 2 


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, became effective during the pendency of this appeal, the Board finds that it is unnecessary to address its applicability in this case in view of the disposition reached herein.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran is contesting the disability evaluation that was assigned following the grant of service connection for cold urticaria This matter therefore is to be distinguished from one in which a claim for an increased rating of a disability has been filed after a grant of service connection. The United States Court of Appeals for Veterans Claims (the Court) has observed that in the latter instance, evidence of the present level of the disability is of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to the original assignment of a disability evaluation, VA must address all evidence that was of record from the date the filing of the claim on which service connection was granted (or from other applicable effective date). See Fenderson,

- 3 


12 Vet. App. at 126-127. Accordingly, the evidence pertaining to an original evaluation might require the issuance of separate, or "staged," evaluations of the disability based on the facts shown to exist during the separate periods of time. ld.

The veteran's cold urticaria is rated by analogy to angioneurotic edema under Diagnostic Code 7118. 38 C.P.R. § 4.104. During the pendency of the veteran's appeal, VA promulgated new regulations amending the rating schedule with respect to diseases of the cardiovascular system, effective January 12, 1998. See 62 Fed. Reg. 65,207 (1997) (codified at 38 C.P.R. Part 4). Generally, where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran will apply. However, notwithstanding, the revised regulations may not be applied prior to the stated effective date absent a provision for retroactive applicability. Rhodan v. West, 12 Vet. App. 55,57 (1998).

Under the previous version of the rating criteria, a 20 percent rating is assigned when disability from angioneurotic edema is moderate, with frequent attacks of moderate extent and duration. 38 C.F.R. § 4.104, Diagnostic Code 7118 (in effect prior to January 12, 1998). A 40 percent rating is warranted when the disability is severe, with frequent attacks with severe manifestations and prolonged duration. ld.

Under the amended version of the regulations, a 20 percent rating is in order when the angioneurotic edema involves attacks without laryngeal involvement lasting one to seven days and occurring five to eight times a year, or when it involves attacks with laryngeal involvement of any duration occurring once or twice a year. 38 C.F.R. § 4.104, Diagnostic Code 7118 (in effect as of January 12, 1998). A 40 percent rating is assigned when the disability is manifested by attacks without laryngeal involvement lasting one to seven days or longer and occurring more than eight times a year, or by attacks with laryngeal involvement of any duration occurring more than twice a year. ld.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in

- 4



either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the April 2004 hearing, the veteran testified that he would get attacks from his cold urticaria approximately two times a week, which would last a day or two. He described them as "absolutely incapacitating." The veteran stated he would black out during these attacks. He noted he was a window washer, which made it very dangerous, as he would be at high altitudes when an episode could occur. He stated that his former boss would allow him to work indoors only, with a pay cut, but that his new boss would not cut him any breaks and he was forced to work outside, which was the precipitating factor that would cause his cold urticaria to act up.

The veteran submitted several documents at the hearing. A September 1992 record indicates that the VA Administration Service stated that the veteran needed to avoid exposure to cold temperatures, otherwise he might develop a severe reaction, including circulatory collapse and that his work should be limited to indoor activities.

An April 1999 letter from a VA physician indicates that the veteran had a long history of cold-induced urticaria, which, when activated, would cause him to perspire, develop hives and occasionally pass out. The examiner noted that the veteran's condition was moderately controlled with anti-histamines, but that his working as a window washer could expose him to conditions that would precipitate attacks.

A February 2004 letter from a VA nurse prac1itioner stated that the veteran was suffering from cholinergic urticaria and syncope, which was induced by sweating followed by exposure to cold. The nurse practitioner stated that the veteran was recommended to avoid precipitating events. An April 2004 statement from a VA physician indicates that the veteran's cold urticaria affected the veteran's ability to work.

The Board has carefully reviewed the evidence of record and finds that the credible testimony provided by the veteran as to the severity of his attacks of cold urticaria

- 5 


and the evidence he submitted at the April 2004 hearing supports the grant of a
40 percent evaluation for cold urticaria. Here, the application of 38 C.F .R. § 4.7 is raised by the evidence. As stated above, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria required for that evaluation. Id.

The veteran testified that he would get attacks from his cold urticaria approximately two times a week, which would last a day or two. He described the attacks as "absolutely incapacitating" and that he would black out occasionally. The medical records that the veteran submitted on the day of his hearing support the veteran's testimony. The Board finds that resolving all reasonable doubt in favor of the veteran, a 40 percent evaluation is warranted under both the criteria in effect prior to January 1998 and as of January 1998. Thus, neither criteria is more favorable to the veteran. 38 C.F.R. § 4.104, Diagnostic Code 7118 (in effect as of January 12, 1998). Accordingly, a 40 percent evaluation for cold urticaria is granted.

The Board notes that at the April 2004 hearing, the veteran and his representative informed the undersigned that the veteran would be satisfied with the grant of a 40 percent evaluation. Thus, the Board finds that it need not go into a determination as to whether an evaluation in excess of 40 percent for cold urticaria is warranted, to include consideration of an extraschedular evaluation.

ORDER

An initial of 40 percent for cold urticaria is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

- 6 



03423382      040817    1401947    04-22607

DOCKET NO. 01-05 806                        DATE AUG 17 2004

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUE

Entitlement to an effective date earlier than September 14, 1990 for the grant of a 100 percent disability rating for gastric ulcer disease with a subtotal gastrectomy and psycho-physiological gastrointestinal reaction.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from January 1943 to October 1943.



This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2001 rating action of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama. In that decision, the RO denied the issue of entitlement to an effective date earlier than September 14, 1990 for the grant of a 100 percent disability rating for gastric ulcer disease with a subtotal gastrectomy and psycho-physiological gastrointestinal reaction.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the issue addressed in this decision has been obtained.

2. In a decision dated on October 25, 1988, the Board denied the issue of entitlement to a disability evaluation greater than 60 percent for the service-connected gastric ulcer disease with a subtotal gastrectomy and psycho-physiological gastrointestinal reaction.

3. On August 13, 1990, the veteran completed a VA Form 21-8940, Veteran's Application For Increased Compensation Based On Unemployability. This document was date stamped received on August 13, 1990 and on September 14, 1990.

4. In decision dated on July 23 1999, the Board awarded a 100 percent disability evaluation for the service-connected gastric ulcer disease with a subtotal gastrectomy and psycho-physiological gastrointestinal reaction and determined that, the veteran's total rating claim was, therefore, moot.

5. By a rating action dated on October 1, 1999, the RO effectuated the Board's decision, granted a 100 percent evaluation for the veteran's service-connected gastrointestinal disorder, and assigned an effective date of September 14, 1990.

6. The veteran was entitled to a 100 percent evaluation for his service-connected gastrointestinal disorder as of the date of claim, August 13, 1990.

CONCLUSION OF LAW

The criteria for an effective date earlier of August 13, 1990 for the grant of a
100 percent disability evaluation forthe service-connected gastric ulcer disease with

- 2 



a subtotal gastrectomy and psycho-physiological gastrointestinal reaction have been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9,2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003). This law eliminated the concept of a well-grounded claim (inapplicable here), redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.

First, VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly require the Secretary to notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by the Secretary).

In the statement of the case (SOC) issued in June 2001 and a letter dated in December 2003, the RO informed the veteran of the criteria used to adjudicate his earlier effective date claim as well as the type of evidence needed to substantiate this issue (including the type of evidence that VA would obtain for him and the specific information necessary from him). Further, the SOC furnished in the present case advised the veteran of the evidence of record and of the reasons and bases for the decision. In addition, in the December 2003 letter, the RO specifically notified the veteran that V A would assist in obtaining identified records but that it was his duty to give enough information to enable V A to obtain any such available additional records and to ensure that the agency received pertinent evidence not in the possession of a federal department or agency. Also in the December 2003 letter, the RO informed the veteran of his opportunity to submit "any additional information. "

In this regard, the Board notes that, in June 2003, the Board remanded the veteran's earlier effective date claim to the RO for consideration of the VCAA. Pursuant to the Board's instructions, the RO furnished the veteran a letter in December 2003. In particular, this letter notified the veteran of the type of evidence needed to substantiate his earlier effective date claim, including the type of evidence that VA would obtain for him and the specific information necessary from him. Three weeks later in January 2004, the

- 3 



veteran returned to the RO the December 2003 letter as well as a signed 0 VA Form 21-4138, Statement In Support Of Claim (Form 21-4138) and a signed VA Form 21-4142, Authorization And Consent To Release Information To The Department Of Veterans Affairs (VA) (Form 21-4142). Although the veteran signed and returned Form 21-4138 and Form 21-4142 to the RO, he did not provide any information on either of these documents. Also in January 2004, the RO received private and VA medical records reflecting treatment for psychiatric and various medical problems.(including the veteran's gastrointestinal pathology) between February 2002 and June 2003 but nothing earlier.

In a February 2004 rating action, the RO determined that the veteran was riot competent to handle disbursement of funds. The RO did not re-adjudicate . the veteran's earlier effective date claim. Significantly, however, in view of the veteran's negative reply to the RO's December 2003 VCAA notification letter as well as the fact that the only medical records received since the Board's June 2003 remand include reports of recent medical treatment (and are, thus, not relevant to the issue of entitlement to an effective date earlier than September 14, 1990 for the grant of a total schedular rating for the' service-connected gastrointestinal disorder),the Board concludes that the RO's failure to furnish the veteran and his representative a supplemental statement of the case regarding the earlier effective date issue is not an error necessitating a remand for corrective action.

In this regard, the Board notes that, in a May 2004 statement, the veteran's representative appears to have agreed with this conclusion. . Specifically, the representative noted that it had no additional comments to make at that time because no additional evidence had been submitted. Further, the representative requested that the case be forwarded to the Board for consideration of the veteran's claim.

Second, VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003). A review of the claims folder indicates that the RO has obtained available and relevant post-service treatment records adequately identified by the veteran. See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both the statute, 38 U.S.C § 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly require the Secretary to notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by the Secretary).

-4



Consequently, the Board finds that VA has satisfied its duty to notify and to assist and that under the circumstances of this case, a remand of the veteran's earlier effective date claim would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on V A with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Factual Background

By a December 1943 rating action, the RO granted service connection for a chronic duodenal ulcer and awarded a 10 percent evaluation to this disability, effective from October 1943. Service medical records reflected treatment for, and evaluation of, a peptic ulcer in June 1943. The veteran's gastrointestinal pathology was subsequently recharacterized as a chronic duodenal ulcer in September 1943.

By a December 1944 rating action, the RO decreased the evaluation of the veteran's service-connected duodenal ulcer from 10 percent to a noncompensable level, effective from March 1945. A VA examination conducted approximately two weeks earlier in the same month found no objective evidence of a peptic ulcer.

Subsequently, by an April 1951 rating action, the RO awarded a compensable evaluation of20 percent, effective from February 1951, for the service-connected moderate duodenal ulcer. Following a VA examination in March 1951, the examiner diagnosed a chronic peptic ulcer of the duodenum with no radiographic evidence of activity at that time. However, the examiner explained that the veteran had a history of an acute perforation in January 1951.

By an August 1956 rating action, the RO decreased the evaluation for the veteran's service-connected duodenal deformity from 20 percent to 10 percent, effective from October 1956. An upper gastrointestinal series reflected a persistently deformed duodenal cap which was slightly tender to palpation but no ulcer crater.

Bya May 1959 rating action, the RO granted an increased disability evaluation of 40 percent, effective from April 1959, for the service-connected residuals of a subtotal gastrectomy. Private medical records indicated that, in January 1959, the veteran underwent a subtotal gastric resection due to his duodenal ulcer, partial

- 5 



obstruction, and intractability. A VA upper gastrointestinal series completed in April 1959 showed a post-operative subtotal gastrectomy but was otherwise normal.

Thereafter, by a November 1972 rating action, the RO redefined the veteran's service-connected gastrointestinal disorder as a psycho-physiologic gastrointestinal reaction following a subtotal gastrectomy and awarded an increased evaluation of 50 percent, effective from February 1971, for this service-connected disability. In August 1972, the veteran was hospitalized for two weeks for treatment for his post-gastrectomy syndrome. During that hospitalization, he underwent a proctoscopy as well as a physical examination which demonstrated diffuse tenderness from the xiphoid to the pubis, no palpable organomegaly, two paramedian scars, and hyperactive bowel sounds. The treating physician provided an impression of post-gastrectomy syndrome and recommended ruling out dumping, vague abdominal pains, and a possible history of melena. In an April 1973 decision, the Board confirmed the 50 percent evaluation for the veteran's service-connected psycho-physiologic gastrointestinal reaction following a subtotal gastrectomy.

By a September 1986 rating action, the RO redefined the veteran's service-connected gastrointestinal disorder as gastric ulcer disease with a history of a subtotal gastrectomy and with a psycho-physiologic gastrointestinal reaction and awarded an increased disability evaluation of 60 percent, effective from July 1986, for this disability. The medical evidence available to the RO at that time demonstrated organic stomach impairment. An August 1986 stomach biopsy reflected acute inflammation of the gastric mucosa and necrotic tissue which was compatible with an ulcer. Following a VA examination conducted approximately one week later in the same month, the examiner assessed gastric ulcer disease manifested by diffuse epigastric tenderness. In addition, the examiner described this disability as a clinically severe disease.

Subsequently, in a decision dated on October 25, 1988, the Board denied the issue of entitlement to a disability evaluation greater than 60 percent for the service-connected gastric ulcer disease with a history of a subtotal gastrectomy and with a psycho-physiologic gastrointestinal reaction. Thereafter, on August 13, 1990, the veteran completed a V A Form 21-8940, Veteran's Application For Increased Compensation Based On Unemployability (Form 21-8940). This document was date stamped received on August 13, 1990 and on September 14, 1990.

In a decision dated on July 13, 1999, the Board granted a 100 percent disability rating for the service-connected gastric ulcer disease with a subtotal gastrectomy

- 6 



and psycho-physiologic gastrointestinal reaction. Specifically, the Board explained that, according to the applicable diagnostic code, a 100 percent disability rating for a marginal (gastrojejunal) ulcer required evidence of pronounced manifestations, including periodic or "continuous pain which was unrelieved by standard ulcer therapy, periodic vomiting, recurring melena or hematemesis, and weight loss which were total incapacitating. See, 38 C.F.R. § 4.114, Diagnostic Code 7306 (1998). As the Board discussed, in a March 1997 statement, the veteran's private physician explained that the veteran had had peptic ulcer disease chronically over the years (manifested by active ulcers) and that, despite medication, the veteran remains susceptible to intermittent acute flare-ups. Additionally, the doctor expressed his opinion that the veteran "is totally disabled due to [ a] chronic back disorder as well as chronic peptic ulcer disease." (Also in the July 1999 decision, the Board explained that the grant of a total schedular rating for the service-connected gastrointestinal disorder render the veteran's total rating claim (due to individual unemployability) moot.)

By an October 1999 rating action, the RO effectuated the Board's decision. Specifically, the RO awarded a total schedular evaluation for the veteran's service-connected gastric ulcer disease with a subtotal gastrectomy and psycho-physiologic gastrointestinal reaction. The RO assigned an effective date of September 14, 1990 for the grant of the 100 percent evaluation for the service-connected gastrointestinal disorder.

At the personal hearing conducted before the undersigned Veterans Law Judge at the RO in November 2001, the veteran testified that the effective date for the grant of a 100 percent rating for his service-connected gastrointestinal disorder should be 1970, when he stopped working due to this disability. Hearing transcript (T.) at 3-10.

Analysis

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2003). A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2003). An informal claim is any communication or action indicating an intent to apply for one or more benefits. The benefit being sought must be identified. 38 C.F.R. § 3.155 (2003).

- 7 

_



Any communication or action indicating an intent to apply for one or more benefits may be considered as an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2003). Although a claimant need not identify the benefit sought with specificity, some intent on the part of the veteran to seek benefits must be shown. See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).

The Board acknowledges that, in the present case, at the personal hearing conducted before the undersigned Veterans Law Judge at the RO in November 2001, the veteran testified that the effective date for the grant of a 100. percent rating for his service-connected gastrointestinal disorder should be 1970, when he stopped working due to this disability. T. at 3-10.

As the Board has discussed in the present case, in the October 25, 1988 decision, the Board denied the issue of entitlement to a disability rating greater than 60 percent for the service-connected gastric ulcer disease with subtotal gastrectomy and psycho-physiologic gastrointestinal reaction. The Board's decision is final. 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003).

Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the V A received the particular application for which the benefits were granted. Washington v. Gober, 10 Vet.App. 391 (1997). Thus, the effective date for a 100 percent disability rating for the service-connected gastric ulcer disease with a subtotal gastrectomy and psycho-physiologic gastrointestinal reaction may be no earlier than the date the new claim was received.

On August 13, 1990, the veteran completed Form 21-8940 with regard to his claim for a total disability rating due to individual unemployability. This document was date stamped received on August 13, 1990 and on September 14, 1990. During the . appeal of this issue, the veteran also perfected an appeal with regard to his claim for an increased rating for his service-connected gastrointestinal disorder.

- 8 


In a decision dated on July 13, 1999, the Board granted a 100 percent disability rating for the service-connected gastric ulcer disease with a subtotal gastrectomy and psycho-physiologic gastrointestinal reaction. The basis of the Board's conclusion was a March 1997 private medical statement in which the veteran's physician had expressed his opinion that the veteran was totally incapacitated due to his chronic peptic ulcer disease. See, 38 C.F.R. § 4.114, Diagnostic Code 7306 (1998) (which stipulated that a 100 percent disability rating for a marginal (gastrojejunal) ulcer required evidence of pronounced manifestations, including periodic or continuous pain which was unrelieved by standard ulcer therapy, periodic vomiting, recurring melena or hematemesis, and weight loss which were total incapacitating).

By an October 1999 rating action, the RO effectuated the Board's decision. Specifically, the RO awarded a total schedular evaluation for the veteran's service-connected gastric ulcer disease with a subtotal gastrectomy and psycho-physiologic gastrointestinal reaction. The RO assigned an effective date of September 14, 1990 for the grant of the 100 percent evaluation for the service-connected gastrointestinal disorder.

As noted above, the effective date of a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003). In the present case, the veteran's claim for an increased disability rating for his service-connected gastrointestinal disorder was date-stamped received at theRO on August 13, 1990 and on September 14, 1990. The RO applied the latter date in the assignment of the effective date, an implicit acknowledgement that the veteran was entitled to a 100 percent rating as of that date. However, there is no indication that the veteran became totally disabled between August 13, 1990, the date of the earlier date-stamp, and September 14, 1990, when it was again date-stamped. Moreover, the application must be presumed to have been received on August 13, 1990. Further, while the 100 percent rating was granted on the basis of a medical report dated in March 1997, the doctor did not indicate that the total disability was of recent onset. In view of these factors, the Board that there is a reasonable basis for finding that entitlement had arisen as of August 13, 1990, the date of claim.

Accordingly, an earlier effective date of August 13, 1990, but no earlier, for the grant of a 100 percent rating for service-connected gastric ulcer disease with a subtotal gastrectomy and psycho-physiologic gastrointestinal reaction, is wan-anted, To that extent only, the appeal is allowed. The benefit of the doubt has been

- 9 



applied in making this decision. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

ORDER

An effective date earlier of August 13, 1990, and no earlier, for the grant of a
100 percent disability evaluation for the service-connected gastric ulcer disease with a subtotal gastrectomy and psycho-physiological gastrointestinal reaction is granted.

Mark M. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals

- 10




